DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 9, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 9, 2020, July 8, 2021, and July 8, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s request for priority to Pro. App. No. 62/968,883 dated January 31, 2020 is acknowledged. Examiner notes that, if prior art is applied which falls between the provisional application date and the filing date of the instant application, Applicant may be requested to perfect one or more claims. No action on the part of the Applicant is requested at this time.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
a.	Each of claims 5 and 13 recites depth-ware and should recite “depth-aware.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	pose estimation module… in claim 18. Structure for this limitation may be found at least at Fig. 3 and [0030]-[0033] of the instant specification; a processor, transceiver, circuitry, etc.
b.	keypoint lifting module… in claims 17 and 19. Structure for this limitation may be found at least at Fig. 3 and [0030]-[0033] of the instant specification; a processor, transceiver, circuitry, etc.
c.	ego-motion estimation module… in claim 17. Structure for this limitation may be found at least at Fig. 3 and [0030]-[0033] of the instant specification; a processor, transceiver, circuitry, etc.
d.	planner module… in claim 20. Structure for this limitation may be found at least at Fig. 3 and [0030]-[0033] of the instant specification; a processor, transceiver, circuitry, etc.
e.	depth-aware keypoint model… in claim 17. Structure for this limitation may be found at least at Fig. 3 and [0030]-[0033] of the instant specification; a processor, transceiver, circuitry, etc.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4, 6, 8-10, 12, 14, 16-17, and 19-20 along with the corresponding dependent claims 3, 5, 7, 11, 13, 15, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites depth-aware keypoints twice. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element. Claim 17 is rejected under essentially the same reasoning.

Claim 1 recites ego-motion estimation and estimating ego-motion. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element. Claims 9 and 17 are rejected under essentially the same reasoning.

Each of claims 2, 6, 10, and 14 recites successive images multiple times. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element.

Claim 4 recites sparse 2D keypoints and 2D keypoints. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element. Claims 12 and 19 are rejected under essentially the same reasoning. 

Claim 4 recites 3D keypoints multiple times. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element. Claims 12 and 19 are rejected under essentially the same reasoning.

Claim 8 recites an estimated ego-motion while claim 1 recites ego-motion estimation and estimating ego-motion. It is unclear if all of these limitations are intended to relate to the same claim element or different claim elements. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element. Claims 16 and 20 are rejected under essentially the same reasoning. 

Claim 17 recites monocular video and a monocular video. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element.

Claim 17 recites associated descriptors twice. It is unclear if these are intended to be the same or different limitations. For purposes of this Action, examiner is interpreting these limitations to relate to the same claim element.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 for lack of a statutory category of invention. Claim 1 lacks a statutory category of invention, because it is directed toward a signal per se, since the “method” does not require the use of any hardware or anything physical. Dependent claims 2-8 depend from claim 1 and are lacking a statutory category of invention as well. Therefore, claims 1-8 are rejected as being directed toward a signal per se and lacking the requisite statutory category of invention. 
Examiner notes that it is the 35 U.S.C. 112(f) interpretation of claim 17 and its dependents that prevents a similar issue for claim 17 and its dependents 18-20. If applicant contends the interpretation of the relevant limitations under 35 U.S.C. 112(f) for claim 17 and its dependents, a rejection under 35 U.S.C. 101 for the claims being directed toward a signal per se may be made at that time. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0098135 (hereinafter, “Ganjineh”).

Regarding claim 1, Ganjineh discloses a method for learning depth-aware keypoints and associated descriptors from monocular video for ego-motion estimation (see at least [0026] and [0093]-[0096]), comprising: 
training a keypoint network and a depth network to learn depth-aware keypoints and the associated descriptors based on a target image and a context image from successive images of the monocular video (see at least [0068] and [0215]-[0217]; images of adjacent frames in a frame sequence (i.e., a target image and context image from successive images of the monocular video) may be used to train a keypoint network and 3D coordinate system (i.e., depth network)); 
lifting 2D keypoints from the target image to learn 3D keypoints based on a learned depth map from the depth network (see at least [0093]-[0096]; the learned depth map may be used to lift the 2D keypoints for learning 3D keypoints); and 
estimating ego-motion from the target image to the context image based on the learned 3D keypoints (see at least [0026] and [0093]-[0096]; the ego-motion may be estimated based on the video feed and corresponding 3D coordinates (i.e., 3D keypoints)).

Regarding claim 2, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses in which training comprises self-supervised learning of the depth-aware keypoints based on the target image and the context image from successive images of the monocular video without any additional source of information (see at least [0070]; known visual odometry techniques for object pose estimation may be used for landmark pose estimations via multiple images of the monocular video).

Regarding claim 3, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses  in which training comprises training a differentiable pose estimation module based on sparse keypoint data to enable simultaneous training of the depth network and the keypoint network (see at least [0056]-[0057]; the pose estimation may utilize sparse keypoint data for training purposes).

Regarding claim 4, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses in which lifting comprises sampling from a predicted depth map of the depth network to lift sparse 2D keypoints to 3D keypoints (see at least [0195]; sparse 2D keypoints along with a depth are used to determine 3D keypoints which include the depth).

Regarding claim 5, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses in which estimating comprises estimating a pose transformation from the target image to the context image based on the learned 3D keypoints to geometrically match depth-ware keypoints in the target image to the depth- aware keypoints in a source image (see at least [0026] and [0195]-[0204]; the source image and video images are compared and matched).

Regarding claim 6, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses in which relative poses of successive images of the monocular video and the depth-aware keypoints are matched based on nearest neighbor matching using the associated descriptors with a reciprocal check (see at least [0026] and [0072]; landmarks may be tracked via the monocular video and may be matched based on the adjacent images comprising the detected landmarks).

Regarding claim 7, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses 
determining the keypoints from the target image (see at least [0195]; keypoints from the target image may be determined); and 
computing warped keypoints in the context image corresponding to the determined keypoints from the target image according to a nearest keypoint in the target image (see at least [0195]; the keypoints are projected into the next frame based on the nearest keypoint in the target image).

Regarding claim 8, Ganjineh discloses all of the limitations of claim 1. Additionally, Ganjineh discloses planning a trajectory of an ego vehicle according to an estimated ego-motion (see at least [0026] and the publication generally; the trajectory may be planned for purposes of navigation for a vehicle according at least to the estimated ego motion).

Regarding claim 9, Ganjineh discloses a non-transitory computer-readable medium having program code recorded thereon for learning depth-aware keypoints and associated descriptors from monocular video for ego-motion estimation (see at least [0026], [0093]-[0096], and [0133]), the program code being executed by a processor and comprising: 
program code to train a keypoint network and a depth network to learn the depth-aware keypoints and the associated descriptors based on a target image and a context image from successive images of the monocular video (see at least [0068] and [0215]-[0217]; images of adjacent frames in a frame sequence (i.e., a target image and context image from successive images of the monocular video) may be used to train a keypoint network and 3D coordinate system (i.e., depth network));  
program code to lift 2D keypoints from the target image to learn 3D keypoints based on a learned depth map from the depth network (see at least [0093]-[0096]; the learned depth map may be used to lift the 2D keypoints for learning 3D keypoints); and 
program code to estimate ego-motion from the target image to the context image based on the learned 3D keypoints (see at least [0026] and [0093]-[0096]; the ego-motion may be estimated based on the video feed and corresponding 3D coordinates (i.e., 3D keypoints)).

Regarding claim 10, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses in which the program code to train comprises program code to self-supervised learning of the depth- aware keypoints based on the target image and the context image from successive images of the monocular video without any additional source of information (see at least [0070]; known visual odometry techniques for object pose estimation may be used for landmark pose estimations via multiple images of the monocular video).

Regarding claim 11, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses in which the program code to train comprises program code to train a differentiable pose estimation module based on sparse keypoint data to enable simultaneous training of the depth network and the keypoint network (see at least [0056]-[0057]; the pose estimation may utilize sparse keypoint data for training purposes).

Regarding claim 12, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses in which the program code to lift comprises sampling from a predicted depth map of the depth network to lift sparse 2D keypoints to 3D keypoints (see at least [0195]; sparse 2D keypoints along with a depth are used to determine 3D keypoints which include the depth).

Regarding claim 13, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses in which the program code to estimate comprises program code to estimate a pose transformation from the target image to the context image based on the learned 3D keypoints to geometrically match depth-ware keypoints in the target image to the depth-aware keypoints in a source image (see at least [0026] and [0195]-[0204]; the source image and video images are compared and matched).

Regarding claim 14, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses in which relative poses of successive images of the monocular video and the depth-aware keypoints are matched based on nearest neighbor matching using the associated descriptors with a reciprocal check (see at least [0026] and [0072]; landmarks may be tracked via the monocular video and may be matched based on the adjacent images comprising the detected landmarks).

Regarding claim 15, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses 
program code to determine the keypoints from the target image (see at least [0195]; keypoints from the target image may be determined); and
program code to compute warped keypoints in the context image corresponding to the determined keypoints from the target image according to a nearest keypoint in the target image (see at least [0195]; the keypoints are projected into the next frame based on the nearest keypoint in the target image).

Regarding claim 16, Ganjineh discloses all of the limitations of claim 9. Additionally, Ganjineh discloses program code to plan a trajectory of an ego vehicle according to an estimated ego-motion (see at least [0026] and the publication generally; the trajectory may be planned for purposes of navigation for a vehicle according at least to the estimated ego motion).

Regarding claim 17, Ganjineh discloses a system for learning depth-aware keypoints and associated descriptors from monocular video for ego-motion estimation (see at least [0026] and [0093]-[0096]), the system comprising: 
a depth-aware keypoint model trained to learn a keypoint network and a depth network, and trained to learn depth-aware keypoints and associated descriptors based on a target image and a context image from successive images of a monocular video (see at least [0068] and [0215]-[0217]; images of adjacent frames in a frame sequence (i.e., a target image and context image from successive images of the monocular video) may be used to train a keypoint network and 3D coordinate system (i.e., depth network));  
a keypoint lifting module to lift 2D keypoints from the target image to learn 3D keypoints based on a learned depth map from the depth network (see at least [0093]-[0096]; the learned depth map may be used to lift the 2D keypoints for learning 3D keypoints); and
an ego-motion estimation module to estimate ego-motion from the target image to the context image based on the learned 3D keypoints (see at least [0026] and [0093]-[0096]; the ego-motion may be estimated based on the video feed and corresponding 3D coordinates (i.e., 3D keypoints)).

Regarding claim 18, Ganjineh discloses all of the limitations of claim 17. Additionally, Ganjineh discloses a pose estimation module to provide differentiable pose estimation based on sparse keypoint data to enable simultaneous training of the depth network and the keypoint network (see at least [0056]-[0057]; the pose estimation may utilize sparse keypoint data for training purposes).

Regarding claim 19, Ganjineh discloses all of the limitations of claim 17. Additionally, Ganjineh discloses in which the keypoint lifting module is trained to lift by sampling from a predicted depth map of the depth network to lift sparse 2D keypoints to 3D keypoints (see at least [0195]; sparse 2D keypoints along with a depth are used to determine 3D keypoints which include the depth).

Regarding claim 20, Ganjineh discloses all of the limitations of claim 17. Additionally, Ganjineh discloses a planner module to plan a trajectory of an ego vehicle according to an estimated ego-motion (see at least [0026] and the publication generally; the trajectory may be planned for purposes of navigation for a vehicle according at least to the estimated ego motion).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pat. No. 11,341,614 which relates to stitching of camera images for locating objects between frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663